EXHIBIT 10.9
AGREEMENT FOR THE PURCHASE AND SALE OF ASSETS
OF THE BRAINY BABY COMPANY, LLC
 
THIS AGREEMENT (the "Agreement") made and entered into this 23rd day of
September, 2010, by and among ASSET RECOVERY ASSOCIATES, LLC as Assignee for the
benefit of creditors of THE BRAINY BABY COMPANY, LLC. (the "Seller") and BRAINY
ACQUISITIONS, INC. a Georgia corporation (hereinafter referred to as ''Buyer").
 
WITNESSETH
 
WHEREAS, prior to the execution of this Agreement, THE BRAINY BABY COMPANY, LLC
(the "Assignor""), by Deed of Assignment (the "Deed of Assignment"), dated
September 21, 2010, has assigned all of its assets to Seller. as Assignee,
pursuant to Georgia Law;
 
WHEREAS, Seller, as Assignee. presently continues to conduct the business of the
Assignor for the benefit of the creditors of the Assignor and not for its own
account;
 
WHEREAS, the Assignor has been engaged in the business of producing and
distributing DVDs and related items (the "Business");
 
WHEREAS, Buyer desires to purchase from Seller the certain assets of the
Assignor set forth on Schedule I attached hereto (the "Purchased Assets");
 
WHEREAS, all sales proceeds payable to Seller, as a result of the transaction in
this Agreement., shall he for the benefit of the creditors of Assignor; and
 
WHEREAS, upon the terms and subject to the conditions hereinafter set forth,
Seller desires to sell, assign, convey and transfer to Buyer, and Buyer desires
to purchase and acquire from Seller, the Purchased Assets.
 
NOW, THEREFORE, in consideration of the premises, and the mutual
representations, warranties, covenants and agreements hereinafter set forth, and
each intending to be legally bound hereby, the parties hereto agree as follows:
 
1.            Sale of Assets and Excluded Assets.
 
1.1 Sale of Assets. The Seller shall sell, convey, assign, transfer and deliver
to Buyer, free and clear from all liens, mortgages, pledges, restrictions.
security interests, charges, claims and other encumbrances whatsoever, (listed
on Schedule I) and Buyer agrees to purchase from Seller, all of Seiler's right,
title and interest in and to the Purchased Assets. Buyer acknowledges that there
is a Lien on the Purchased Assets. as listed on Schedule 2, "Liens disclosed by
The Brainy Baby Company, LLC to Asset Recovery Associates as Assignee for The
Brainy Baby Company, LLC".
 
 
1

--------------------------------------------------------------------------------

 
 
1.2  Excluded Assets. The Purchased. Assets do not include any other assets of
the business equipment not specifically listed on Schedule I.
 
2.            Purchase Price and Payment.
 
2.1 Purchase Price. Subject to the terms and conditions set forth herein, the
 
purchase price ( the "Purchase Price") for the Purchased Assets shall be
$87,500.
 
2.2 Payments at Closing. On the Closing. the Buyer shall wire funds to:
 
Asset Recovery Associates, LLC Wachot ia Bank
Sandy Springs Branch
Atlanta, Georgia 30328
ABA 4061000227
Account 112000028629775
 
2.4 Expenses. Buyer and Seller shall he solely responsible for all of its own
respective expenses in order to consummate the transactions contemplated herein,
including independent broker fees, legal and financial advisor's fees.
 
3.            Buyer Does Not Assume Any Liability.
 
Buyer is not assuming any debt. account payable. contract, agreement,
commitment, or other obligation or liability of the Seller or the Business, with
the exception of those listed on Schedule III, ("Retained Liabilities").
 
4.            Closing and Deliveries.
 
The closing of the purchase and sale provided for herein (the "Closing") shall
take place on the date hereof at a mutually agreed upon location by both
parties.
 
4,1Closing Deliveries. At the Closing (or within thirty (30) days of Closing in
the case of Section 4.1(a)(vii) below):
 
(a) The Buyer shall deliver to the Seller:
 
(i) the amount set' orth in Section 2.1;
 
(ii) a counterpart to the bill of sale (the "Bill of Sale") attached hereto as
Exhibit A, duly executed by the Buyer:
 
(b) The Seller shall deliver to the Buyer:
 
(1)physical possession of the Delivered Purchased Assets (as identified on
Schedule 1); a counterpart to the Bill of Sale, duly executed by the Seller;
 
4.2Further Assurances. The respective parties shall, from time to time after
the date of closing, execute and deliver to each other any additional
instruments and documents, in a form reasonably satisfactory to counsel for
Buyer and for Seller, as may he necessary or appropriate to more effectively
transfer and assign to and invest in the Buyer full, good and marketable title
to the Purchased Assets or to consummate the transactions contemplated by this
Agreement or the Bill of Sale.
 
5.              Representations and Warranties of the Seller.
 
5.1Title to Purchased Assets. The Seller has good and marketable title to all
 
of the Purchased Assets, and the complete and unrestricted power and the
unqualified right to sell, assign, transfer. convey and deliver the Purchased
Assets to the Buyer, and will transfer and convey to the Buyer at the Closing,
and the Buyeracquire at the Closing, good, valid and
 
marketable title to the Purchased Assets free and clear of all known liens,
restrictions, security interests, charges, claims and encumbrances except as
disclosed on Schedule 2.
 
5.2Valid and Binding Agreement. The Seller has all requisite corporate
power and authority to enter into this Agreement and the Bill of Sale
(collectively, the "Transaction Documents"), to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby . All necessary action on the part of the Seller, its board of
directors, its shareholders. its creditors or otherwise, has been taken to
authorize the execution and delivery of the Transaction Documents, the
performance of its obligations hereunder and thereunder and the consummation of
the transactions contemplated hereby and thereby. The Transaction Documents have
been duly and validly executed and delivered by the Seller, and each constitutes
a valid and binding agreement of the Seller, enforceable in accordance with its
terms.
 
5.3Consents and Approvals. Except as set forth on Schedule 5.3, no permit,
application, notice. transfer_ consent, approval, order, qualification_ waiver
from or authorization of, or declaration, filing or registration with, any
governmental or regulatory authority or third party is required to be made or
obtained by the Seller in connection with the execution, delivery and
performance of the Transaction Documents or the consummation of the transactions
contemplated hereby or thereby.
 
5.5No Other contracts. The Seller has not entered into any other contract o
sell any of the Purchased Assets.
 
5.6Bulk Sales Law. The transactions contemplated by this Agreement are
exempt from the provisions of the Georgia Uniform Commercial Code Bulk Transfers
Act, O.C.G.A. §11-6-10, etsue. pursuant to 0.C.G.A. § 11-6-103(2) and any other
bulk sale or transfer laws.
 
 
2

--------------------------------------------------------------------------------

 
 
5.7Absence of Undisclosed Liabilities. 1 he Seller has no material liabilities
or obligations of any nature, except those liabilities and obligations fully
disclosed in the Deed of Assignment.
 
6.            Seller's Obligations.
 
6.1Telephone and Fax Numbers. Seller will assign to the Buyer, to the extent
assignable, at Closing the Seller's business telephone numbers, for the Business
and fax number. Seller shall cooperate with Buy-er in obtaining a transfer of
said telephone number(s) to Buyer, and Seller shall sign the necessary documents
to effect such transfer.
 
6.2 Use of Business Name. The Seller agrees that. as of the Closing Date, it
will cease to use the name "Brainy Baby", any derivative or combination thereof
and any other trade names or trademarks included in the Purchased Assets in
connection with their business activities. No later than five (5) business days
alter the Closing Date. the Seller shall, at its expense, take all action
required to change the name of the Seller in its jurisdiction of incorporation,
evidence of which shall be promptly delivered to the Buyer.
 
7.            "AS IS" Transaction. BUYER HEREBY ACKNOWLEDGES AND AGREES THAT
EXCEPT AS SET FORTH IN THE TRANSACTION DOCUMENTS, SELLER MAKES NO
REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO
ANY MATTER RELATING TO THE PURCHASED ASSETS INCLUDING, WITHOUT LIMITATION,
INCOME TO BE DERIVED OR EXPENSES TO BE INCURRED IN CONNECTION WITH THE PURCHASED
ASSETS, THE PHYSICAL CONDITION OF ANY PURCHASED ASSETS, THE ENVIRONMENTAL
CONDITION OR OTHER MATTER RELATING TO THE PHYSICAL CONDITION OF ANY REAL
PROPERTY OR IMPROVEMENTS WHICH ARE THE SUBJECT OF ANY REAL PROPERTY LEASE, THE
ZONING OF ANY SUCH REAL PROPERTY OR IMPROVEMENTS, THE VALUE OF 'H III PROPERTY
(OR ANY PORTION 'THEREOF), THE MERCHANTABILITY OR FITNESS OF THE PERSONAL
PROPERTY OR ANY OTHER PORTION OF THE PROPERTY FOR ANY PARTICULAR PURPOSE, OR ANY
OTHER MATTER OR THING RELA-TING TO THE PROPERTY OR ANY PORTION THEREOF. WITHOUT
IN ANY WAY LIMITING THE FOREGOING, SELI FR HEREBY DISCLAIMS ANY WARRANTY,
EXPRESS OR IMPI IED OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE AS
TO ANY PORTION OF THE PROPERTY. ACCORDINGLY, EXCEPT AS SET FORTH IN "THE
TRANSACTION DOCUMENTS, BUYER WILL ACCEPT THE PROPERTY AT THE CLOSING "AS IS,"
"WHERE IS," AND "WITH ALL FAULTS."
 
 
3

--------------------------------------------------------------------------------

 
 
9.   Entire Agreement: Modification.
 
This Agreement sets forth the entire agreement and understanding of the parties
concerning the subject matter hereof, and supersedes all prior agreements,
arrangements and understandings relative to said subject matter. No term or
provision hereof may be changed, modified, terminated or discharged, in whole or
in part. except by a writing which is dated and
signed by all parties hereto. No waiver of any of the provisions or conditions
of this Agreement or of any other rights, powers or privileges of a party
hereto, shall be effective or binding unless in writing and signed by the party
claimed to have consented or given such waiver.
 
10.   Miscellaneous.
 
(a) Survival of Representations and Ktrranties. All representations and
warranties of the Seller contained in this Agreement or in any certificate
executed and delivered by the Seller in connection with this Agreement shall
survive one (1) year from the Closing Date; provided however that any
intentional misconduct or intentional breach of representations and warranties
or intentional non-fulfillment of any covenant on the part of the Seller
contained in this Agreement, or any intentional misrepresentation or omission
prom or non-fulfillment of any covenant on the part of the Seller contained in
ally agreement, certificate or other instrument furnished or to be furnished to
the Buyer from the Seller pursuant to this Agreement shall survive the Closing
Date indefinitely, or for the maximum amount of time permitted by applicable
law.
 
(h) Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Georgia.
 
(c) Successors and Assigns. This Agreement may not be assigned by either
 
party without the prior written consent of the other party. provided, however,
that the Buyer may assign its rights hereunder to any of its lenders. as
collateral security for its obligations to any such lenders and the Seller
hereby consent to each such assignment. Notwithstanding anything herein to the
contrary. (a) all covenants, representations, warranties and agreements of the
parties contained herein shall be binding upon, inure to the benefit of and be
enforceable by their respective successors and permitted assigns and (h) all
obligations of the assignor shall continue to he enforceable against any such
assignor notwithstanding such assignment.
 
(d) Notices. Should the Buyer or Seller be required under the terms of this
 
Agreement to send notice or payment to the other party. then the Buyer or Seller
may deliver such notice in person or send it certified mail, return receipt
requested to:
 


  Asset Rectnery Associates ATTN: Katie Goodman  Seller: 333 Sandy Springs
Circle, Suite 106   Atlanta, Georgia 30328                               Buyer:
Brainy Acquisitions. inc.       Tony Erwin   1000 Peachtree Industrial Blvd,
Suite 6-482   Suwanee, GA 30024

 
        (e) Counterparts. This Agreement may be executed in two () or more
counterparts, each of which shall be deemed an original. but all of which
together shall constitute
one and the same instrument.
 
 
4

--------------------------------------------------------------------------------

 
 
(1)Time of the Essence. Time is of the essence as to all provisions of this
Agreement.
 
(g) Further Assurances. Buyer and Seller agree to fully cooperate and adjust for
clerical errors, if any, and all closing documentation if deemed necessary or
desirable to correct the documents executed in accordance with the Closina.
 
(h) Specific Performance. Each party hereto acknowledges and agrees that the
other party hereto would be irreparably damaged in the event any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. Accordingly, each party agrees that,
in addition to any other remedy to which such party may be entitled at law or in
equity, such party shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
agreement, and the terms and provisions hereof:
 
Entire Agreement. The Transaction Documents, the schedules and exhibits hereto
and thereto, and any other agreements or certificates delivered pursuant hereto
constitute the entire agreement of the parties hereto with respect to the
matters contemplated hereby and supersede all previous written or oral
negotiations, commitments, representations and agreements.
 
(j)No Third Party Beneficiary. This Agreement is intended and agreed to be
 
solely for the benefit of the parties hereto, and except as otherwise expressly
set fOrth in this Agreement, no other party shall accrue any benefit, claim or
right of any kind whatsoever pursuant to, under, by or through this Agreement.
 
 
 
 
 
 
 
 
 
[Remainder 0f Page Intentionally Left Blank]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties duly authorized officers have executed this
agreement as of the day and year first above written,
 

  SELLER:                                       ASSET RECOVERY ASSOCIATES, LLC
                                                                                                                                                 
                                                                   graphic
[sig.jpg]           BUYER:    
                                                                                                                                                
 BRAINY ACQUISITIONS, INC                                        
                                      graphic [sig1.jpg]    

 
 
6

--------------------------------------------------------------------------------

 
 
Schedule I
 
Purchased Assets
 
All assets of The Brainy Baby Company, LLC including all of the assets conveyed
to the Assignee of The Brainy Baby Company, LLC, in the Assignment for the
Benefit of Creditors dated September 22. 2010. This includes any and all
 
Accounts Receivable Chattel Paper
Goods
Instruments
Documents
Commercial Tort Claims
Deposit Accounts Investment Property Inventory
Furniture and Fixtures Cash
Goodwill
Telephone numbers Facsimile number Website
Name
Prepaid expenses and Deposits
Customer Lists
General Intangibles
Film / Tape Master Libraries / DI.Ts
Broadcast Licenses. to the extent assignable
Computer Data and other information contained on the Seller's servers
Contracts, to the extent assignable
Insurance policies. to the extent assignable, and
Proceeds and Products of the foregoinu
[End of Text.]
 
 
7

--------------------------------------------------------------------------------

 
 
Schedule II
 
Liens disclosed by The Brainy Baby Company. LLC to Asset Recovery Associates as
Assignee
 
 
for The Brainy Baby Company, LLC
 

Lienholder Amount     JP Morgan Chase $ 49,220.76, Commercial Business Loan $
40,077.00, Server Equipment Lease     HP Financial Services Avid Business
Equipment Lease which has been paid in full, UCC-1 to be released

 
First Citizens Bank as Successor to Georgian Bank has a lien in the amount of
$345,575.94, such lien will be satisfied in receipt of payment of $82,500.
 
[End of Text.]
 
 
8

--------------------------------------------------------------------------------

 
 
Schedule III
Retained Liabilities
 

HP Financial Services   Server Equipment Lease $40,077.00

 
 
[Remainder of Page Intentionally Left Blank]
 
 
9

--------------------------------------------------------------------------------

 
 
Exhibit A

Bill of Sale

 
 
10

--------------------------------------------------------------------------------

 
 
BILL OF SALE
 
For and in consideration of the sum of Ten and. No! I00 ($10.00) Dollars,
receipt and sufficiency of which are hereby acknowledged, ASSET RECOVERY
ASSOCIATES, Assignee for the benefit of creditors of THE BRAINY BABY COMPANY,
LLC. (hereinafter collectively referred to as "Seller"), hereby transfers,
conveys and assigns unto BRAINY ACQUISITIONS, INC, a Georgia Corporation
(hereinafter "Buyer"), all of its right, title and interest in and to the
following:
 
All those certain assets described in Schedule Ito the Agreement for the
Purchase and Sale of Assets of The Brainy Baby Company, LLC between the parties
(the "Agreement") including, but not limited to: (i) accounts receivable, (ii)
inventory (iii) furniture and fixtures, (iv) goodwill, telephone number,
facsimile number, and website. (iii) name, (iv) prepaid expenses and deposits,
(v) customer lists and eneral intangible assets, of which Schedule Ito the
Agreement is hereby incorporated herein by reference as though fully recited
herein (All of the foregoing property and assets being hereinafter referred to
collectively as the "Property").
 
Except as either warranted herein or in the Agreement, the Property herein
described is conveyed AS IS, WHERE IS.
 
IN WITNESS WHEREOF, the undersigned has affixed its signature on this 23rd day
of September, 2010.
 

 
"SELLER"
       
 
ASSET RECOVERY ASSOCIATES,
Assignee for the benefit of the creditors of
The Brainy Baby Company, LLC.
 
    graphic [sig2.jpg]            

 
 
The undersigned, as Buyer. hereby accepts this Bill of Sale upon the conditions
stated herein this 23rd day of September. 2010.
 

  graphic [sig3.jpg]            

 
  11